[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Martin v. Greene, Slip Opinion No. 2018-Ohio-4201.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2018-OHIO-4201
                        THE STATE EX REL. MARTIN v. GREENE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                    may be cited as State ex rel. Martin v. Greene,
                          Slip Opinion No. 2018-Ohio-4201.]
Mandamus—R.C. 2969.25—Inapplicable to original actions filed in Supreme
        Court—Motion to dismiss denied—Alternative writ granted.
(No. 2018-0068—Submitted April 10, 2018—Decided October 18, 2018.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} This is an original action in mandamus brought by relator, Andre
Martin, against respondent, Larry Greene, an employee of the Southern Ohio
Correctional Facility. Greene has filed a motion to dismiss. For the reasons set
forth below, we deny Greene’s motion and issue an alternative writ.
                                        Background
        {¶ 2} Martin is an inmate at the Southern Ohio Correctional Facility. He
alleges that on or about December 15, 2017, he submitted a public-records request
                              SUPREME COURT OF OHIO




to Greene, the public-records custodian for the facility. Despite numerous follow-
up communications, Martin asserts that he has never received the documents that
he had requested. He therefore filed a complaint for a writ of mandamus asking us
to compel Greene to provide Martin the requested documents and to award Martin
statutory damages.
       {¶ 3} Greene has filed a motion to dismiss the complaint based on
Martin’s failure to comply with R.C. 2969.25’s filing requirements. Martin has not
responded to Greene’s motion to dismiss.
                                       Analysis
       {¶ 4} The Ohio Revised Code imposes special procedural requirements
upon inmates who file civil actions against the government or its employees. R.C.
2969.25(A) states:


                 At the time that an inmate commences a civil action or
       appeal against a government entity or employee, the inmate shall
       file with the court an affidavit that contains a description of each
       civil action or appeal of a civil action that the inmate has filed in the
       previous five years in any state or federal court. The affidavit shall
       include all of the following for each of those civil actions or appeals:
                 (1) A brief description of the nature of the civil action or
       appeal;
                 (2) The case name, case number, and the court in which the
       civil action or appeal was bought;
                 (3) The name of each party to the civil action or appeal;
                 (4) The outcome of the civil action or appeal * * *.


       {¶ 5} In addition, if the inmate filing a civil suit seeks a waiver of
prepayment of the filing fee, then the inmate must include with the complaint two




                                           2
                                January Term, 2018




affidavits: an affidavit of waiver and an affidavit of indigency. R.C. 2969.25(C).
The affidavits must include (1) a statement that is certified by the institutional
cashier and that sets forth the balance in the inmate’s account for each of the
preceding six months and (2) a statement of all other cash and things of value
owned by the inmate at the time of filing. R.C. 2969.25(C)(1) and (2).
       {¶ 6} “ ‘ “The requirements of R.C. 2969.25 are mandatory, and failure to
comply with them subjects an inmate’s action to dismissal.” ’ ” State ex rel. Perotti
v. Clipper, 151 Ohio St. 3d 132, 2017-Ohio-8134, 86 N.E.3d 331, ¶ 3, quoting State
ex rel. McGrath v. McDonnell, 126 Ohio St. 3d 511, 2010-Ohio-4726, 935 N.E.2d
830, ¶ 1, quoting State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-2262,
788 N.E.2d 634, ¶ 5. We have consistently affirmed the judgments of courts of
appeals dismissing inmates’ civil suits against the government when the complaints
or petitions have not included a complete affidavit of prior actions. See, e.g., State
ex rel. Sands v. Bunting, 150 Ohio St. 3d 325, 2017-Ohio-5697, 81 N.E.3d 459, ¶ 3;
Robinson v. LaRose, 147 Ohio St. 3d 473, 2016-Ohio-7647, 67 N.E.3d 765, ¶ 11.
Likewise, we have affirmed judgments dismissing inmates’ civil-suit complaints or
petitions when an inmate has sought a waiver of the filing fees but has failed to
supply the necessary affidavits. See, e.g., State ex rel. Davenport v. State, 146 Ohio
St.3d 255, 2016-Ohio-3414, 54 N.E.3d 1248, ¶ 1-3; State ex rel. Ridenour v.
Brunsman, 117 Ohio St. 3d 260, 2008-Ohio-854, 883 N.E.2d 438, ¶ 5.
       {¶ 7} In his motion to dismiss, Greene correctly notes that Martin is an
inmate who has filed a civil action against a state employee and that Martin did not
attach an affidavit of prior civil actions to his complaint. Nevertheless, Greene is
not entitled to have the complaint dismissed.
       {¶ 8} The requirements of R.C. 2969.25 apply only to “a civil action or
appeal against a government entity or employee.” That phrase is defined in R.C.
2969.21(B) as follows:




                                          3
                              SUPREME COURT OF OHIO




               (1) “Civil action or appeal against a government entity or
       employee” means any of the following:
               (a) A civil action that an inmate commences against the state,
       a political subdivision, or an employee of the state or a political
       subdivision in a court of common pleas, court of appeals, county
       court, or municipal court;
               (b) An appeal of the judgment or order in a civil action of
       the type described in division (B)(1)(a) of this section that an inmate
       files in a court of appeals.


(Emphasis added.) Thus, the definition of a “civil action” in which an inmate must
include the information required by R.C. 2969.25 does not include an original
action filed in this court.    And just to make the point more explicit, R.C.
2969.21(B)(2) provides:


               “Civil action or appeal against a government entity or
       employee” does not include any civil action that an inmate
       commences against the state, a political subdivision, or an employee
       of the state or a political subdivision in the court of claims or the
       supreme court or an appeal of the judgment or order entered by the
       court of claims in a civil action of that nature, that an inmate files in
       a court of appeals or the supreme court.


(Emphasis added.)
       {¶ 9} Original actions filed in this court are governed by the Supreme
Court Rules of Practice. Those rules impose no special filing requirements on
inmates, with one exception: petitions for writs of habeas corpus must “be brought
and proceed in accordance with R.C. Chapter 2725.” S.Ct.Prac.R. 12.01(B). By




                                          4
                                 January Term, 2018




operation of that rule, a petition for a writ of habeas corpus filed in this court is
subject to R.C. 2725.04(D), which requires a habeas corpus petitioner to attach “[a]
copy of the commitment or cause of detention * * * if it can be procured without
impairing the efficiency of the remedy.” But Martin did not file a petition for a writ
of habeas corpus. He filed an original action in mandamus in this court.
       {¶ 10} The motion to dismiss is premised entirely upon Martin’s
noncompliance with R.C. 2969.25. Because that statute does not apply, we deny
Greene’s motion and grant an alternative writ. Pursuant to S.Ct.Prac.R. 12.05, we
set the following schedule for the presentation of evidence and the filing of briefs:
The parties are ordered to file any evidence that they intend to present within 20
days of the date of this decision, Martin is ordered to file a brief within 10 days
after the filing of the evidence, Greene is ordered to file a brief within 20 days after
the filing of Martin’s brief, and Martin may file a reply brief within 7 days after the
filing of Greene’s brief.
                                                                        Motion denied
                                                         and alternative writ granted.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                            _________________________
       Andre Martin, pro se.
       Michael DeWine, Attorney General, and Thomas Madden and Andrea K.
Boyd, Assistant Attorneys General, for respondent.
                            _________________________




                                           5